Citation Nr: 1403757	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cholangiocarcinoma, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1948 to March 1951, and from January 1954 to May 1970.  He passed away in July 2012.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) in part on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied service connection for cholangiocarcinoma.  It is also on appeal from a January 2013 rating decision of the RO in Philadelphia, Pennsylvania, that denied service connection for the cause of the Veteran's death.  

The RO in Philadelphia has jurisdiction over the Veteran's claims file.

The Board notes that a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) will be eligible to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

Under a proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule) (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant.  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id. at 8668-69.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death. 

In this case the appellant never specifically filed a claim seeking "substitution" in the Veteran's appeal pending at the time of his death.  The Board notes, however, that she did file her DIC claim in August 2012, less than one month after the Veteran's death.  In addition, in a statement dated in July 2012, the representative indicated that the widow would like to continue the Veteran's appeal, suggesting that substitution was desired.  Subsequently, however, the RO treated the claim as an accrued benefits claim rather than a substitution claim.  See Letter from RO dated in October 2012 referencing accrued benefits claim; Letter from RO dated in January 2013 notifying appellant of denial of accrued benefits claim; Appellant's notice of disagreement dated in April 2013 referencing accrued benefits; Cover sheet from representative dated in April 2013 referencing accrued benefits; and Statement of case issued in June 2013 containing no mention of substitution.    

Thus, the issue of whether the appellant's claim for DIC should be construed as a claim for substitution as to the Veteran's appeal for service connection for cholangiocarcinoma has been raised by the record, but has not been adjudicated by the RO.  Although the certification of the issue on appeal included the term "substitution", this does not constitute an adjudication of a substitution claim. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Accordingly, this Board decision is strictly limited to whether service connection for cholangiocarcinoma is warranted for the purposes of accrued benefits (i.e., based on evidence of record at the time of the Veteran's death) and does not bar any substitution claim the appellant may have. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record at the time of the Veteran's death does not demonstrate that his cholangiocarcinoma was related to active duty.  


CONCLUSION OF LAW

The criteria for service connection for cholangiocarcinoma for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an August 2011 letter.  Notice was provided to the appellant in an October 2012 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and statements from the Veteran.  

A claim for accrued benefits is decided on the basis of evidence in the file at the date of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence to substantiate her accrued benefits claim and VA cannot develop additional evidence that would substantiate the claim, except as to any reports of VA treatment prior to the Veteran's death, which are presumed to be of record.  The appellant has not identified any such outstanding records. 

Legal Analysis

With respect to the appellant's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant is seeking service connection for accrued benefit purposes for cholangiocarcinoma.  She contends that the Veteran developed cholangiocarcinoma from a parasitic infection of the bile duct from o. viverrini flukes that occurred in Vietnam.

The Veteran has confirmed service in the country of Vietnam during the Vietnam War era.  His certificate of death provides that he passed away in July 2012.  The immediate cause was pancreatic cancer with extensive hepatic metastasis.

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

At the time of the Veteran's death, a claim for service connection for cholangiocarcinoma was pending.  The appellant filed a claim of entitlement to accrued benefits in August 2012.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to the claimed disability.  Private medical records reflect that the Veteran was diagnosed with, and treated for, cholangiocarcinoma in 2011.  

A private physician wrote in a September 2011 letter that he had treated the Veteran since April 2011.  The physician observed that the Veteran had been diagnosed with cholangiocarcinoma earlier in 2011.  In his discussions with the Veteran, he learned that the Veteran served in Vietnam from approximately October 1969 to May 1970.  The private physician stated that the origin of this rare form of cancer "could be associated or related to" a biliary parasite, which was a food and/or waterborne parasite commonly found in Vietnam.  

The Board finds that the language in this opinion is too speculative to support the appellant's claim.  VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). 

The Board is aware of articles submitted by the Veteran during his lifetime.  However, these documents are too general in nature to provide, alone, the necessary evidence to show that exposure to parasites in Vietnam resulted in the Veteran's cholangiocarcinoma.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The articles in the current case do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity a relationship or connection between his active duty and his cholangiocarcinoma. 

The Board acknowledges the assertions by the Veteran and the appellant in support of this claim.  The Veteran was, and the appellant is, competent to testify as to the Veteran's observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran and the appellant that the Veteran's cholangiocarcinoma is related to active duty do not constitute medical evidence in support of this claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's cholangiocarcinoma was related to active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran and the appellant cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for cholangiocarcinoma, for accrued benefits purposes, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for cholangiocarcinoma, for accrued benefits purposes, is denied.


REMAND

A preliminary review of the record indicates that the claim for service connection for the cause of the Veteran's death requires additional development.  

As noted above, in 2011 the Veteran was diagnosed with, and treated for, cholangiocarcinoma.  The immediate cause of the Veteran's July 2012 death was pancreatic cancer with extensive hepatic metastasis.  The Veteran's private treating physician stated that the origin of cholangiocarcinoma "could be associated or related to" a biliary parasite, which was a food and/or waterborne parasite commonly found in Vietnam.  

While this private medical opinion does not satisfy the criteria for a grant of service connection for cholangiocarcinoma, for accrued benefits purposes, it does raise the possibility that the Veteran's death was related to his active duty and therefore satisfies the criteria for a remand for a VA medical opinion for the cause of death claim.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board points out that development of the record with new evidence is generally prohibited in accrued benefits claims, but is allowed in claims for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston, supra; 38 C.F.R. § 3.1000(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran's claims folder, and access to the electronic record before the Board, to an appropriate VA examiner.  Request that the examiner provide a medical opinion, based on a review of all the evidence in the record, as to whether it is at least as likely as not (50 percent or more likelihood) that that the Veteran's cholangiocarcinoma and fatal pancreatic cancer with extensive hepatic metastasis was related to, or began during, active duty.

The examiner must provide a rationale for any opinion expressed.  

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


